     Case 2:20-cv-00767-TLN-KJN Document 20 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RAYNARD VALLERY,                                   No. 2:20-cv-00767-TLN-KJN
12                      Plaintiff,
13          v.                                          ORDER
14   B. BOTKIN, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 04, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Neither party has filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-00767-TLN-KJN Document 20 Filed 07/16/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed June 04, 2020, are ADOPTED IN FULL;

 3         2. Claims Two and Five in the First Amended Complaint (ECF No. 11) are DISMISSED.

 4   DATED: July 15, 2020

 5

 6

 7                                                          Troy L. Nunley
 8                                                          United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
